Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0001116
                                                         19-FEB-2013
                                                         08:40 AM

                           SCPW-12-0001116

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

    TED SAKAI, INTERIM DIRECTOR, DEPARTMENT OF PUBLIC SAFETY,
                  STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the January 24, 2013 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on February 7, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, February 19, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack